Exhibit 10.3

 

NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.

 

COMMON STOCK PURCHASE WARRANT

 

To Purchase              Shares of Common Stock of
Clarient, Inc.

 

THIS COMMON STOCK PURCHASE WARRANT CERTIFIES that, for value received, Safeguard
Delaware, Inc., a Delaware corporation (the “Holder”), is entitled, upon the
terms and subject to the limitations on exercise and the conditions hereinafter
set forth, at any time on or after [DATE OF ISSUANCE] (the “Initial Exercise
Date”) and on or prior to the close of business on [FIVE YEAR ANNIVERSARY OF
DATE OF ISSUANCE] (the “Termination Date”) but not thereafter, to subscribe for
and purchase from Clarient, Inc., a corporation incorporated in the State of
Delaware (the “Company”), up to                                       
(                  ) shares (the “Warrant Shares”) of Common Stock, par value
$0.01 per share, of the Company (the “Common Stock”).  The purchase price of one
share of Common Stock (the “Exercise Price”) under this Warrant shall be $0.01,
and the Exercise Price and the number of Warrant Shares for which the Warrant is
exercisable shall be subject to adjustment as provided herein, provided however
that in no event shall the Exercise Price be reduced below the par value of the
Common Stock.

 


1.                                       TITLE TO WARRANT.  PRIOR TO THE
TERMINATION DATE AND SUBJECT TO COMPLIANCE WITH APPLICABLE LAWS AND SECTION 7 OF
THIS WARRANT, THIS WARRANT AND ALL RIGHTS HEREUNDER ARE TRANSFERABLE, IN WHOLE
OR IN PART, AT THE OFFICE OR AGENCY OF THE COMPANY BY THE HOLDER IN PERSON OR BY
DULY AUTHORIZED ATTORNEY AND UPON SURRENDER OF THIS WARRANT TOGETHER WITH THE
ASSIGNMENT FORM ANNEXED HERETO PROPERLY ENDORSED.  THE TRANSFEREE SHALL SIGN AN
INVESTMENT LETTER IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE COMPANY.


 


2.                                       AUTHORIZATION OF SHARES.  THE COMPANY
COVENANTS THAT ALL WARRANT SHARES WHICH MAY BE ISSUED UPON THE EXERCISE OF THE
PURCHASE RIGHTS REPRESENTED BY THIS WARRANT WILL, UPON EXERCISE OF THE PURCHASE
RIGHTS REPRESENTED BY THIS WARRANT, BE DULY AUTHORIZED, VALIDLY ISSUED, FULLY
PAID AND NONASSESSABLE AND FREE FROM ALL TAXES, LIENS AND CHARGES IN RESPECT OF
THE ISSUE THEREOF (OTHER THAN TAXES IN RESPECT OF ANY TRANSFER OCCURRING
CONTEMPORANEOUSLY WITH SUCH ISSUE).


 


3.                                       EXERCISE OF WARRANT.


 


(A)  EXERCISE OF THE PURCHASE RIGHTS REPRESENTED BY THIS WARRANT MAY BE MADE AT
ANY TIME OR TIMES ON OR AFTER THE INITIAL EXERCISE DATE AND ON OR BEFORE THE
TERMINATION DATE BY DELIVERING THE NOTICE OF EXERCISE FORM ANNEXED HERETO DULY
COMPLETED AND EXECUTED (WHICH DELIVERY MAY BE BY FACSIMILE), AT THE OFFICE OF
THE COMPANY (OR SUCH OTHER OFFICE OR AGENCY OF THE COMPANY AS IT MAY DESIGNATE
BY NOTICE IN WRITING TO THE REGISTERED HOLDER AT THE ADDRESS OF SUCH HOLDER
APPEARING ON THE

 

--------------------------------------------------------------------------------


 


BOOKS OF THE COMPANY) AND UPON FULL PAYMENT OF THE EXERCISE PRICE OF THE SHARES
THEREBY PURCHASED BY WIRE TRANSFER OR CASHIER’S CHECK DRAWN ON A UNITED STATES
BANK OR BY MEANS OF A CASHLESS EXERCISE PURSUANT TO SECTION 3(D), THE HOLDER
SHALL BE ENTITLED TO RECEIVE A CERTIFICATE FOR THE NUMBER OF WARRANT SHARES SO
PURCHASED.  CERTIFICATES FOR SHARES PURCHASED HEREUNDER SHALL BE DELIVERED TO
THE ADDRESS SPECIFIED BY THE HOLDER IN THE NOTICE OF EXERCISE WITHIN THREE
(3) BUSINESS DAYS FROM THE DELIVERY TO THE COMPANY OF THE NOTICE OF EXERCISE
FORM, SURRENDER OF THIS WARRANT AND PAYMENT OF THE AGGREGATE EXERCISE PRICE AS
SET FORTH ABOVE (“WARRANT SHARE DELIVERY DATE”).  IN LIEU OF DELIVERING PHYSICAL
CERTIFICATES FOR THE SHARES PURCHASED HEREUNDER, PROVIDED THE COMPANY’S TRANSFER
AGENT IS PARTICIPATING IN THE DEPOSITORY TRUST COMPANY (“DTC”) FAST AUTOMATED
SECURITIES TRANSFER PROGRAM, AND SO LONG AS THE RESALE OF THE SHARES UNDERLYING
THIS WARRANT IS COVERED BY AN EFFECTIVE REGISTRATION STATEMENT OR THE LEGEND
UPON THE CERTIFICATES FOR THE SHARES MAY BE REMOVED IN ACCORDANCE WITH
APPLICABLE SECURITIES LAWS, UPON REQUEST OF THE HOLDER, THE COMPANY SHALL USE
COMMERCIALLY REASONABLE EFFORTS TO CAUSE ITS TRANSFER AGENT ELECTRONICALLY TO
TRANSMIT SUCH SHARES BY CREDITING THE ACCOUNT OF THE HOLDER’S PRIME BROKER WITH
DTC THROUGH ITS DEPOSIT WITHDRAWAL AGENT COMMISSION SYSTEM (PROVIDED THAT THE
SAME TIME LIMITATIONS HEREIN AS FOR STOCK CERTIFICATES SHALL APPLY AND THAT THE
COMPANY MAY IN ALL EVENTS SATISFY ITS OBLIGATIONS TO DELIVER CERTIFICATES BY
DELIVERY OF PHYSICAL STOCK CERTIFICATES).  THIS WARRANT SHALL BE DEEMED TO HAVE
BEEN EXERCISED ON THE DATE THE EXERCISE PRICE IS RECEIVED BY THE COMPANY.  THE
WARRANT SHARES SHALL BE DEEMED TO HAVE BEEN ISSUED, AND HOLDER OR ANY OTHER
PERSON SO DESIGNATED TO BE NAMED THEREIN SHALL BE DEEMED TO HAVE BECOME A HOLDER
OF RECORD OF SUCH SHARES FOR ALL PURPOSES, AS OF THE DATE THE WARRANT HAS BEEN
EXERCISED BY PAYMENT TO THE COMPANY OF THE EXERCISE PRICE.


 


(B)  IN ADDITION TO ANY OTHER RIGHTS AVAILABLE TO THE HOLDER, IF THE COMPANY
FAILS TO DELIVER OR CAUSE ITS TRANSFER AGENT TO DELIVER OR TRANSMIT (IN THE
MANNER CONTEMPLATED BY CLAUSE (A) ABOVE) TO THE HOLDER A CERTIFICATE OR
CERTIFICATES REPRESENTING THE SHARES PURSUANT TO AN EXERCISE ON OR BEFORE THE
WARRANT SHARE DELIVERY DATE, AND IF AFTER SUCH DATE THE HOLDER IS REQUIRED BY
ITS BROKER TO PURCHASE (IN AN OPEN MARKET TRANSACTION OR OTHERWISE) SHARES OF
COMMON STOCK TO DELIVER IN SATISFACTION OF A SALE BY THE HOLDER OF THE SHARES
WHICH THE HOLDER ANTICIPATED RECEIVING UPON SUCH EXERCISE (A “BUY-IN”), THEN THE
COMPANY SHALL PROMPTLY HONOR ITS OBLIGATION TO DELIVER TO THE HOLDER SUCH
WARRANT SHARES AND PAY IN CASH TO THE HOLDER THE AMOUNT BY WHICH (X) THE
HOLDER’S TOTAL PURCHASE PRICE (INCLUDING BROKERAGE COMMISSIONS, IF ANY) FOR THE
SHARES OF COMMON STOCK SO PURCHASED EXCEEDS (Y) THE AMOUNT OBTAINED BY
MULTIPLYING (A) THE NUMBER OF SHARES THAT THE COMPANY WAS REQUIRED TO DELIVER TO
THE HOLDER IN CONNECTION WITH THE EXERCISE AT ISSUE TIMES (B) THE CLOSING PRICE
PER SHARE ON DATE OF EXERCISE. THE HOLDER SHALL PROVIDE THE COMPANY WRITTEN
NOTICE INDICATING THE AMOUNTS PAYABLE TO THE HOLDER IN RESPECT OF THE BUY-IN,
TOGETHER WITH APPLICABLE CONFIRMATIONS AND OTHER EVIDENCE REASONABLY REQUESTED
BY THE COMPANY.  NOTHING HEREIN SHALL LIMIT A HOLDER’S RIGHT TO PURSUE ANY OTHER
REMEDIES AVAILABLE TO IT HEREUNDER, AT LAW OR IN EQUITY INCLUDING, WITHOUT
LIMITATION, A DECREE OF SPECIFIC PERFORMANCE AND/OR INJUNCTIVE RELIEF WITH
RESPECT TO THE COMPANY’S FAILURE TO TIMELY DELIVER CERTIFICATES REPRESENTING
SHARES OF COMMON STOCK UPON EXERCISE OF THE WARRANT AS REQUIRED PURSUANT TO THE
TERMS HEREOF.


 


(C)  NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH HEREIN, UPON PARTIAL
EXERCISE OF THIS WARRANT IN ACCORDANCE WITH THE TERMS HEREOF, THE HOLDER SHALL
NOT BE REQUIRED TO PHYSICALLY SURRENDER THIS WARRANT TO THE COMPANY UNLESS SUCH
HOLDER IS PURCHASING THE FULL AMOUNT OF WARRANT SHARES THEN REPRESENTED BY THIS
WARRANT.  THE HOLDER AND THE COMPANY SHALL MAINTAIN RECORDS SHOWING THE NUMBER
OF WARRANT SHARES SO PURCHASED HEREUNDER AND THE DATES OF SUCH PURCHASES OR
SHALL USE SUCH OTHER METHOD, REASONABLY SATISFACTORY TO THE HOLDER AND THE
COMPANY, SO AS NOT TO REQUIRE PHYSICAL SURRENDER OF THIS WARRANT UPON EACH SUCH
EXERCISE.  THE REQUIREMENT OF PHYSICAL SURRENDER UPON FULL EXERCISE SHALL BE
SATISFIED BY THE HOLDER MAILING, POSTAGE PREPAID, OR ARRANGING FOR DELIVERY BY
COMMERCIAL COURIER THIS WARRANT TO THE COMPANY’S NOTICE ADDRESS.

 

2

--------------------------------------------------------------------------------


 


(D)  THIS WARRANT MAY ALSO BE EXERCISED AT SUCH TIME BY MEANS OF A “CASHLESS
EXERCISE” IN WHICH THE HOLDER SHALL BE ENTITLED TO RECEIVE A CERTIFICATE FOR THE
NUMBER OF WARRANT SHARES EQUAL TO THE QUOTIENT OBTAINED BY DIVIDING ((A-B) (X))
BY (A), WHERE:


 


(A) =


THE LAST REPORTED SALE PRICE OF THE COMMON STOCK ON THE BUSINESS DAY IMMEDIATELY
PRECEDING THE DATE OF SUCH ELECTION OR, IF NOT REPORTED, THE FAIR MARKET VALUE
OF SUCH COMMON STOCK AS REASONABLY DETERMINED BY THE COMPANY’S BOARD OF
DIRECTORS;


 


 

(B) =

the Exercise Price, as adjusted; and

 

 

(X) =

the number of Warrant Shares with respect to which this Warrant is being
exercised.

 


4.                                       NO FRACTIONAL SHARES OR SCRIP.  NO
FRACTIONAL SHARES OR SCRIP REPRESENTING FRACTIONAL SHARES SHALL BE ISSUED UPON
THE EXERCISE OF THIS WARRANT.  AS TO ANY FRACTION OF A SHARE WHICH HOLDER WOULD
OTHERWISE BE ENTITLED TO PURCHASE UPON SUCH EXERCISE, THE COMPANY SHALL PAY A
CASH ADJUSTMENT IN RESPECT OF SUCH FINAL FRACTION IN AN AMOUNT EQUAL TO SUCH
FRACTION MULTIPLIED BY THE EXERCISE PRICE.


 


5.                                       CHARGES, TAXES AND EXPENSES.  ISSUANCE
OF CERTIFICATES FOR WARRANT SHARES SHALL BE MADE WITHOUT CHARGE TO THE HOLDER
FOR ANY ISSUE OR TRANSFER TAX OR OTHER INCIDENTAL EXPENSE IN RESPECT OF THE
ISSUANCE OF SUCH CERTIFICATE, ALL OF WHICH TAXES AND EXPENSES SHALL BE PAID BY
THE COMPANY, AND SUCH CERTIFICATES SHALL BE ISSUED IN THE NAME OF THE HOLDER OR
IN SUCH NAME OR NAMES AS MAY BE DIRECTED BY THE HOLDER; PROVIDED, HOWEVER, THAT
IN THE EVENT CERTIFICATES FOR WARRANT SHARES ARE TO BE ISSUED IN A NAME OTHER
THAN THE NAME OF THE HOLDER, THIS WARRANT WHEN SURRENDERED FOR EXERCISE SHALL BE
ACCOMPANIED BY THE ASSIGNMENT FORM ATTACHED HERETO DULY EXECUTED BY THE HOLDER;
AND THE COMPANY MAY REQUIRE, AS A CONDITION THERETO, THE PAYMENT OF A SUM
SUFFICIENT TO REIMBURSE IT FOR ANY TRANSFER TAX INCIDENTAL THERETO, COMPLIANCE
WITH THE PROVISIONS OF SECTION 7 AND AN INVESTMENT LETTER FROM THE TRANSFEREE IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE COMPANY.


 


6.                                       CLOSING OF BOOKS.  THE COMPANY WILL NOT
CLOSE ITS STOCKHOLDER BOOKS OR RECORDS IN ANY MANNER WHICH PREVENTS THE TIMELY
EXERCISE OF THIS WARRANT, PURSUANT TO THE TERMS HEREOF.


 


7.                                       TRANSFER, DIVISION AND COMBINATION.


 


(A)  SUBJECT TO COMPLIANCE WITH ANY APPLICABLE SECURITIES LAWS AND THE
CONDITIONS SET FORTH IN SECTIONS 1 AND 7 HEREOF, THIS WARRANT AND ALL RIGHTS
HEREUNDER ARE TRANSFERABLE, IN WHOLE OR IN PART, UPON SURRENDER OF THIS WARRANT
AT THE PRINCIPAL OFFICE OF THE COMPANY, TOGETHER WITH A WRITTEN ASSIGNMENT OF
THIS WARRANT SUBSTANTIALLY IN THE FORM ATTACHED HERETO DULY EXECUTED BY THE
HOLDER OR ITS AGENT OR ATTORNEY AND FUNDS SUFFICIENT TO PAY ANY TRANSFER TAXES
PAYABLE UPON THE MAKING OF SUCH TRANSFER.  UPON SUCH SURRENDER AND, IF REQUIRED,
SUCH PAYMENT, THE COMPANY SHALL EXECUTE AND DELIVER A NEW WARRANT OR WARRANTS IN
THE NAME OF THE ASSIGNEE OR ASSIGNEES AND IN THE DENOMINATION OR DENOMINATIONS
SPECIFIED IN SUCH INSTRUMENT OF ASSIGNMENT, AND SHALL ISSUE TO THE ASSIGNOR A
NEW WARRANT EVIDENCING THE PORTION OF THIS WARRANT NOT SO ASSIGNED, AND THIS
WARRANT SHALL PROMPTLY BE CANCELLED.  A WARRANT, IF PROPERLY ASSIGNED, MAY BE
EXERCISED BY A NEW HOLDER FOR THE PURCHASE OF WARRANT SHARES WITHOUT HAVING A
NEW WARRANT ISSUED.

 

3

--------------------------------------------------------------------------------


 


(B)  THIS WARRANT MAY BE DIVIDED OR COMBINED WITH OTHER WARRANTS UPON
PRESENTATION HEREOF AT THE AFORESAID OFFICE OF THE COMPANY, TOGETHER WITH A
WRITTEN NOTICE SPECIFYING THE NAMES AND DENOMINATIONS IN WHICH NEW WARRANTS ARE
TO BE ISSUED, SIGNED BY THE HOLDER OR ITS AGENT OR ATTORNEY.  SUBJECT TO
COMPLIANCE WITH SECTION 7(A), AS TO ANY TRANSFER WHICH MAY BE INVOLVED IN SUCH
DIVISION OR COMBINATION, THE COMPANY SHALL EXECUTE AND DELIVER A NEW WARRANT OR
WARRANTS IN EXCHANGE FOR THE WARRANT OR WARRANTS TO BE DIVIDED OR COMBINED IN
ACCORDANCE WITH SUCH NOTICE.


 


(C)  THE COMPANY SHALL PREPARE, ISSUE AND DELIVER AT ITS OWN EXPENSE (OTHER THAN
TRANSFER TAXES) THE NEW WARRANT OR WARRANTS UNDER THIS SECTION 7.


 


(D)  THE COMPANY AGREES TO MAINTAIN, AT ITS AFORESAID OFFICE, BOOKS FOR THE
REGISTRATION AND THE REGISTRATION OF TRANSFER OF THE WARRANTS.  THIS WARRANT MAY
NOT BE TRANSFERRED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OF PURSUANT TO AN AVAILABLE EXEMPTION FROM,
OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.  IF, AT
THE TIME OF THE SURRENDER OF THIS WARRANT IN CONNECTION WITH ANY TRANSFER OF
THIS WARRANT, THE TRANSFER OF THIS WARRANT SHALL NOT BE REGISTERED PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”) AND UNDER APPLICABLE STATE SECURITIES OR BLUE SKY LAWS,
THE COMPANY MAY REQUIRE, AS A CONDITION OF ALLOWING SUCH TRANSFER (I) THAT THE
HOLDER OR TRANSFEREE OF THIS WARRANT, AS THE CASE MAY BE, FURNISH TO THE COMPANY
A WRITTEN OPINION OF COUNSEL (WHICH OPINION SHALL BE IN FORM, SUBSTANCE AND
SCOPE CUSTOMARY FOR OPINIONS OF COUNSEL IN COMPARABLE TRANSACTIONS) TO THE
EFFECT THAT SUCH TRANSFER MAY BE MADE WITHOUT REGISTRATION UNDER THE SECURITIES
ACT AND UNDER APPLICABLE STATE SECURITIES OR BLUE SKY LAWS, (II) THAT THE HOLDER
OR TRANSFEREE EXECUTE AND DELIVER TO THE COMPANY AN INVESTMENT LETTER IN FORM
AND SUBSTANCE REASONABLY ACCEPTABLE TO THE COMPANY AND (III) THAT THE TRANSFEREE
BE AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(A) PROMULGATED UNDER THE
SECURITIES ACT.


 


(E)                                  ANY SECURITIES ISSUED UPON EXERCISE OF THIS
WARRANT SHALL BEAR THE FOLLOWING LEGEND:


 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.  SUBJECT TO COMPLIANCE WITH APPLICABLE SECURITIES
LAWS, THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL
INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE
SECURITIES ACT.

 

4

--------------------------------------------------------------------------------


 


8.                                       NO RIGHTS AS STOCKHOLDER UNTIL
EXERCISE.  THIS WARRANT DOES NOT ENTITLE THE HOLDER TO ANY VOTING RIGHTS OR
OTHER RIGHTS AS A STOCKHOLDER OF THE COMPANY PRIOR TO THE EXERCISE HEREOF.  UPON
THE SURRENDER OF THIS WARRANT AND THE PAYMENT OF THE AGGREGATE EXERCISE PRICE
(OR BY MEANS OF A CASHLESS EXERCISE), THE WARRANT SHARES SO PURCHASED SHALL BE
AND BE DEEMED TO BE ISSUED TO SUCH HOLDER AS THE RECORD OWNER OF SUCH SHARES AS
OF THE CLOSE OF BUSINESS ON THE LATER OF THE DATE OF SUCH SURRENDER OR PAYMENT.


 


9.                                       LOSS, THEFT, DESTRUCTION OR MUTILATION
OF WARRANT.  THE COMPANY COVENANTS THAT UPON RECEIPT BY THE COMPANY OF EVIDENCE
REASONABLY SATISFACTORY TO IT OF THE LOSS, THEFT, DESTRUCTION OR MUTILATION OF
THIS WARRANT OR ANY STOCK CERTIFICATE RELATING TO THE WARRANT SHARES, AND IN
CASE OF LOSS, THEFT OR DESTRUCTION, OF INDEMNITY OR SECURITY REASONABLY
SATISFACTORY TO IT (WHICH, IN THE CASE OF THE WARRANT, SHALL NOT INCLUDE THE
POSTING OF ANY BOND), AND UPON SURRENDER AND CANCELLATION OF SUCH WARRANT OR
STOCK CERTIFICATE, IF MUTILATED, THE COMPANY WILL MAKE AND DELIVER A NEW WARRANT
OR STOCK CERTIFICATE OF LIKE TENOR AND DATED AS OF SUCH CANCELLATION, IN LIEU OF
SUCH WARRANT OR STOCK CERTIFICATE.


 


10.                                 SATURDAYS, SUNDAYS, HOLIDAYS, ETC.  IF THE
LAST OR APPOINTED DAY FOR THE TAKING OF ANY ACTION OR THE EXPIRATION OF ANY
RIGHT REQUIRED OR GRANTED HEREIN SHALL BE A SATURDAY, SUNDAY OR A LEGAL HOLIDAY,
THEN SUCH ACTION MAY BE TAKEN OR SUCH RIGHT MAY BE EXERCISED ON THE NEXT
SUCCEEDING DAY NOT A SATURDAY, SUNDAY OR LEGAL HOLIDAY.


 


11.                                 ADJUSTMENTS OF EXERCISE PRICE AND NUMBER OF
WARRANT SHARES.  THE NUMBER AND KIND OF SECURITIES PURCHASABLE UPON THE EXERCISE
OF THIS WARRANT AND THE EXERCISE PRICE SHALL BE SUBJECT TO ADJUSTMENT FROM TIME
TO TIME UPON THE HAPPENING OF ANY OF THE FOLLOWING.  IN CASE THE COMPANY SHALL
(I) PAY A DIVIDEND IN SHARES OF COMMON STOCK OR MAKE A DISTRIBUTION IN SHARES OF
COMMON STOCK TO HOLDERS OF ITS OUTSTANDING COMMON STOCK, (II) SUBDIVIDE ITS
OUTSTANDING SHARES OF COMMON STOCK INTO A GREATER NUMBER OF SHARES,
(III) COMBINE ITS OUTSTANDING SHARES OF COMMON STOCK INTO A SMALLER NUMBER OF
SHARES OF COMMON STOCK, OR (IV) ISSUE ANY SHARES OF ITS CAPITAL STOCK IN A
RECLASSIFICATION OF THE COMMON STOCK, THEN THE NUMBER OF WARRANT SHARES
PURCHASABLE UPON EXERCISE OF THIS WARRANT IMMEDIATELY PRIOR THERETO SHALL BE
ADJUSTED SO THAT THE HOLDER SHALL BE ENTITLED TO RECEIVE THE KIND AND NUMBER OF
WARRANT SHARES OR OTHER SECURITIES OF THE COMPANY WHICH IT WOULD HAVE OWNED OR
HAVE BEEN ENTITLED TO RECEIVE HAD SUCH WARRANT BEEN EXERCISED IMMEDIATELY PRIOR
TO THE OCCURRENCE OF SUCH EVENT.  UPON EACH SUCH ADJUSTMENT OF THE KIND AND
NUMBER OF WARRANT SHARES OR OTHER SECURITIES OF THE COMPANY WHICH ARE
PURCHASABLE HEREUNDER, THE HOLDER SHALL THEREAFTER BE ENTITLED TO PURCHASE THE
NUMBER OF WARRANT SHARES OR OTHER SECURITIES RESULTING FROM SUCH ADJUSTMENT AT
AN EXERCISE PRICE PER WARRANT SHARE OR OTHER SECURITY OBTAINED BY MULTIPLYING
THE EXERCISE PRICE IN EFFECT IMMEDIATELY PRIOR TO SUCH ADJUSTMENT BY THE NUMBER
OF WARRANT SHARES PURCHASABLE PURSUANT HERETO IMMEDIATELY PRIOR TO SUCH
ADJUSTMENT AND DIVIDING SUCH AMOUNT BY THE NUMBER OF WARRANT SHARES OR OTHER
SECURITIES OF THE COMPANY PURCHASABLE PURSUANT HERETO AS A RESULT OF SUCH
ADJUSTMENT (SUCH THAT THE AGGREGATE PURCHASE PRICE FOR ALL WARRANT SHARES OR
OTHER SECURITIES RESULTING FROM SUCH ADJUSTMENT UPON FULL EXERCISE OF THIS
WARRANT SHALL REMAIN THE SAME).  AN ADJUSTMENT MADE PURSUANT TO THIS PARAGRAPH
SHALL BECOME EFFECTIVE IMMEDIATELY AFTER THE EFFECTIVE DATE OF SUCH EVENT.


 


12.                                 REORGANIZATION, RECLASSIFICATION, MERGER,
CONSOLIDATION OR DISPOSITION OF ASSETS.  IN CASE THE COMPANY SHALL REORGANIZE
ITS CAPITAL, RECLASSIFY ITS CAPITAL STOCK, CONSOLIDATE OR MERGE WITH OR INTO
ANOTHER CORPORATION (WHERE THE COMPANY IS NOT THE SURVIVING CORPORATION OR WHERE
THERE IS A CHANGE IN OR DISTRIBUTION WITH RESPECT TO THE COMMON STOCK OF THE
COMPANY), OR SELL, TRANSFER OR OTHERWISE DISPOSE OF ALL OR SUBSTANTIALLY ALL ITS
PROPERTY, ASSETS OR BUSINESS TO ANOTHER CORPORATION AND, PURSUANT TO THE TERMS
OF SUCH REORGANIZATION, RECLASSIFICATION, MERGER, CONSOLIDATION OR DISPOSITION
OF ASSETS, SHARES OF COMMON STOCK OF THE SUCCESSOR OR ACQUIRING CORPORATION, OR
ANY CASH, SHARES OF STOCK OR OTHER SECURITIES OR PROPERTY OF ANY NATURE
WHATSOEVER (INCLUDING WARRANTS OR OTHER SUBSCRIPTION OR PURCHASE RIGHTS) IN
ADDITION TO OR IN

 

5

--------------------------------------------------------------------------------


 


LIEU OF COMMON STOCK OF THE SUCCESSOR OR ACQUIRING CORPORATION (“OTHER
PROPERTY”), ARE TO BE RECEIVED BY OR DISTRIBUTED TO THE HOLDERS OF COMMON STOCK
OF THE COMPANY, THEN THE HOLDER SHALL HAVE THE RIGHT THEREAFTER TO RECEIVE UPON
EXERCISE OF THIS WARRANT (AND THIS WARRANT SHALL THEREAFTER BE EXERCISABLE ONLY
FOR), THE NUMBER OF SHARES OF COMMON STOCK OF THE SUCCESSOR OR ACQUIRING
CORPORATION OR OF THE COMPANY, IF IT IS THE SURVIVING CORPORATION, AND OTHER
PROPERTY RECEIVABLE UPON OR AS A RESULT OF SUCH REORGANIZATION,
RECLASSIFICATION, MERGER, CONSOLIDATION OR DISPOSITION OF ASSETS BY A HOLDER OF
THE NUMBER OF SHARES OF COMMON STOCK FOR WHICH THIS WARRANT IS EXERCISABLE
IMMEDIATELY PRIOR TO SUCH EVENT. IN CASE OF ANY SUCH REORGANIZATION,
RECLASSIFICATION, MERGER, CONSOLIDATION OR DISPOSITION OF ASSETS, THE SUCCESSOR
OR ACQUIRING CORPORATION (IF OTHER THAN THE COMPANY) SHALL EXPRESSLY ASSUME THE
DUE AND PUNCTUAL OBSERVANCE AND PERFORMANCE OF EACH AND EVERY COVENANT AND
CONDITION OF THIS WARRANT TO BE PERFORMED AND OBSERVED BY THE COMPANY AND ALL
THE OBLIGATIONS AND LIABILITIES HEREUNDER, SUBJECT TO SUCH MODIFICATIONS AS MAY
BE DEEMED APPROPRIATE (AS DETERMINED IN GOOD FAITH BY RESOLUTION OF THE BOARD OF
DIRECTORS OF THE COMPANY) IN ORDER TO PROVIDE FOR ADJUSTMENTS OF WARRANT SHARES
FOR WHICH THIS WARRANT IS EXERCISABLE WHICH SHALL BE AS NEARLY EQUIVALENT AS
PRACTICABLE TO THE ADJUSTMENTS PROVIDED FOR IN THIS SECTION 12.  FOR PURPOSES OF
THIS SECTION 12, “COMMON STOCK OF THE SUCCESSOR OR ACQUIRING CORPORATION” SHALL
INCLUDE STOCK OF SUCH CORPORATION OF ANY CLASS WHICH IS NOT PREFERRED AS TO
DIVIDENDS OR ASSETS OVER ANY OTHER CLASS OF STOCK OF SUCH CORPORATION AND WHICH
IS NOT SUBJECT TO REDEMPTION.  THE FOREGOING PROVISIONS OF THIS SECTION 12 SHALL
SIMILARLY APPLY TO SUCCESSIVE REORGANIZATIONS, RECLASSIFICATIONS, MERGERS,
CONSOLIDATIONS OR DISPOSITION OF ASSETS.


 


13.                                 NOTICE OF ADJUSTMENT.  WHENEVER THE NUMBER
OF WARRANT SHARES OR NUMBER OR KIND OF SECURITIES OR OTHER PROPERTY PURCHASABLE
UPON THE EXERCISE OF THIS WARRANT OR THE EXERCISE PRICE IS ADJUSTED, AS HEREIN
PROVIDED, THE COMPANY SHALL GIVE NOTICE THEREOF TO THE HOLDER, WHICH NOTICE
SHALL STATE THE NUMBER OF WARRANT SHARES (AND OTHER SECURITIES OR PROPERTY)
PURCHASABLE UPON THE EXERCISE OF THIS WARRANT AND THE EXERCISE PRICE OF SUCH
WARRANT SHARES (AND OTHER SECURITIES OR PROPERTY) AFTER SUCH ADJUSTMENT, SETTING
FORTH A BRIEF STATEMENT OF THE FACTS REQUIRING SUCH ADJUSTMENT AND SETTING FORTH
THE COMPUTATION BY WHICH SUCH ADJUSTMENT WAS MADE.


 


14.                                 NOTICE OF CORPORATE ACTION.  IF AT ANY TIME:


 


(A)  THE COMPANY SHALL TAKE A RECORD OF THE HOLDERS OF ITS COMMON STOCK FOR THE
PURPOSE OF ENTITLING THEM TO RECEIVE A DIVIDEND OR OTHER DISTRIBUTION, OR ANY
RIGHT TO SUBSCRIBE FOR OR PURCHASE ANY EVIDENCES OF ITS INDEBTEDNESS, ANY SHARES
OF STOCK OF ANY CLASS OR ANY OTHER SECURITIES OR PROPERTY, OR TO RECEIVE ANY
OTHER RIGHT, OR


 


(B)  THERE SHALL BE ANY CAPITAL REORGANIZATION OF THE COMPANY, ANY
RECLASSIFICATION OR RECAPITALIZATION OF THE CAPITAL STOCK OF THE COMPANY OR ANY
CONSOLIDATION OR MERGER OF THE COMPANY WITH, OR ANY SALE, TRANSFER OR OTHER
DISPOSITION OF ALL OR SUBSTANTIALLY ALL THE PROPERTY, ASSETS OR BUSINESS OF THE
COMPANY TO, ANOTHER CORPORATION THAT WOULD TRIGGER AN ADJUSTMENT PURSUANT TO
SECTION 12, OR


 


(C)  THERE SHALL BE A VOLUNTARY OR INVOLUNTARY DISSOLUTION, LIQUIDATION OR
WINDING UP OF THE COMPANY;


 


THEN, IN ANY ONE OR MORE OF SUCH CASES, THE COMPANY SHALL GIVE TO HOLDER (I) AT
LEAST 20 DAYS’ PRIOR WRITTEN NOTICE OF THE DATE ON WHICH A RECORD DATE SHALL BE
SELECTED FOR SUCH DIVIDEND, DISTRIBUTION OR RIGHT OR FOR DETERMINING RIGHTS TO
VOTE IN RESPECT OF ANY SUCH REORGANIZATION, RECLASSIFICATION, MERGER,
CONSOLIDATION, SALE, TRANSFER, DISPOSITION, LIQUIDATION OR WINDING UP, AND
(II) IN THE CASE OF ANY SUCH REORGANIZATION, RECLASSIFICATION, MERGER,
CONSOLIDATION, SALE, TRANSFER, DISPOSITION, DISSOLUTION, LIQUIDATION OR WINDING
UP, AT LEAST 20 DAYS’ PRIOR WRITTEN NOTICE OF THE DATE WHEN THE SAME SHALL TAKE
PLACE.  SUCH NOTICE IN

 

6

--------------------------------------------------------------------------------


 


ACCORDANCE WITH THE FOREGOING CLAUSE ALSO SHALL SPECIFY (I) THE DATE ON WHICH
ANY SUCH RECORD IS TO BE TAKEN FOR THE PURPOSE OF SUCH DIVIDEND, DISTRIBUTION OR
RIGHT, THE DATE ON WHICH THE HOLDERS OF COMMON STOCK SHALL BE ENTITLED TO ANY
SUCH DIVIDEND, DISTRIBUTION OR RIGHT, AND THE AMOUNT AND CHARACTER THEREOF, AND
(II) THE ESTIMATED DATE ON WHICH ANY SUCH REORGANIZATION, RECLASSIFICATION,
MERGER, CONSOLIDATION, SALE, TRANSFER, DISPOSITION, DISSOLUTION, LIQUIDATION OR
WINDING UP IS TO TAKE PLACE AND THE TIME, IF ANY SUCH TIME IS TO BE FIXED, AS OF
WHICH THE HOLDERS OF COMMON STOCK SHALL BE ENTITLED TO EXCHANGE THEIR WARRANT
SHARES FOR SECURITIES OR OTHER PROPERTY DELIVERABLE UPON SUCH DISPOSITION,
DISSOLUTION, LIQUIDATION OR WINDING UP. EACH SUCH WRITTEN NOTICE SHALL BE
SUFFICIENTLY GIVEN IF ADDRESSED TO HOLDER AT THE LAST ADDRESS OF HOLDER
APPEARING ON THE BOOKS OF THE COMPANY AND DELIVERED IN ACCORDANCE WITH
SECTION 16(D).


 


15.                                 AUTHORIZED SHARES.  THE COMPANY COVENANTS
THAT DURING THE PERIOD THE WARRANT IS OUTSTANDING, IT WILL RESERVE FROM ITS
AUTHORIZED AND UNISSUED COMMON STOCK A SUFFICIENT NUMBER OF SHARES TO PROVIDE
FOR THE ISSUANCE OF THE WARRANT SHARES UPON THE EXERCISE OF ANY PURCHASE RIGHTS
UNDER THIS WARRANT. THE COMPANY FURTHER COVENANTS THAT ITS ISSUANCE OF THIS
WARRANT SHALL CONSTITUTE FULL AUTHORITY TO ITS OFFICERS WHO ARE CHARGED WITH THE
DUTY OF EXECUTING STOCK CERTIFICATES TO EXECUTE AND ISSUE THE NECESSARY
CERTIFICATES FOR THE WARRANT SHARES UPON THE EXERCISE OF THE PURCHASE RIGHTS
UNDER THIS WARRANT.  THE COMPANY WILL TAKE ALL SUCH REASONABLE ACTION AS MAY BE
NECESSARY TO ASSURE THAT SUCH WARRANT SHARES MAY BE ISSUED AS PROVIDED HEREIN
WITHOUT VIOLATION OF ANY APPLICABLE LAW OR REGULATION, OR OF ANY REQUIREMENTS OF
THE PRINCIPAL MARKET UPON WHICH THE COMMON STOCK MAY BE LISTED.


 

Except and to the extent as waived or consented to by the Holder, the Company
shall not by any action, including, without limitation, amending its certificate
of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of Holder as set forth in this
Warrant against impairment.  Without limiting the generality of the foregoing,
the Company will (a) not increase the par value of any Warrant Shares above the
amount payable therefor upon such exercise immediately prior to such increase in
par value, (b) take all such action as may be necessary or appropriate in order
that the Company may validly and legally issue fully paid and nonassessable
Warrant Shares upon the exercise of this Warrant, and (c) use commercially
reasonable efforts to obtain all such authorizations, exemptions or consents
from any public regulatory body having jurisdiction thereof as may be necessary
to enable the Company to perform its obligations under this Warrant.

 

Before taking any action which would result in an adjustment in the number of
Warrant Shares for which this Warrant is exercisable or in the Exercise Price,
the Company shall obtain all such authorizations or exemptions thereof, or
consents thereto, as may be necessary from any public regulatory body or bodies
having jurisdiction thereof.

 


16.                                 MISCELLANEOUS.


 


(A)  JURISDICTION.  THIS WARRANT SHALL CONSTITUTE A CONTRACT UNDER THE LAWS OF
THE STATE OF DELAWARE.


 


(B)  RESTRICTIONS.  THE HOLDER ACKNOWLEDGES THAT THE WARRANT SHARES ACQUIRED
UPON THE EXERCISE OF THIS WARRANT, IF NOT REGISTERED, WILL HAVE RESTRICTIONS
UPON RESALE IMPOSED BY STATE AND FEDERAL SECURITIES LAWS.


 


(C)  NONWAIVER AND EXPENSES.  NO COURSE OF DEALING OR ANY DELAY OR FAILURE TO
EXERCISE ANY RIGHT HEREUNDER ON THE PART OF HOLDER SHALL OPERATE AS A WAIVER OF
SUCH RIGHT OR OTHERWISE PREJUDICE HOLDER’S RIGHTS, POWERS OR REMEDIES,
NOTWITHSTANDING ALL RIGHTS HEREUNDER TERMINATE ON THE TERMINATION DATE.

 

7

--------------------------------------------------------------------------------


 


(D)  NOTICES.  ANY AND ALL NOTICES OR OTHER COMMUNICATIONS OR DELIVERIES
REQUIRED OR PERMITTED TO BE PROVIDED HEREUNDER SHALL BE IN WRITING AND SHALL BE
DEEMED GIVEN AND EFFECTIVE ON THE EARLIEST OF (A) THE DATE OF TRANSMISSION, IF
SUCH NOTICE OR COMMUNICATION IS DELIVERED VIA FACSIMILE AT THE FACSIMILE NUMBER
SET FORTH ON THE SIGNATURE PAGES ATTACHED HERETO PRIOR TO 6:30 P.M. (NEW YORK
CITY TIME) ON A BUSINESS DAY OR BY EMAIL TO THE EMAIL ADDRESS SET FORTH ON THE
SIGNATURE PAGES ATTACHED HERETO IF SUCH EMAIL IS SENT PRIOR TO 6:30 P.M. (NEW
YORK CITY TIME) ON A BUSINESS DAY, (B) THE NEXT BUSINESS DAY AFTER THE DATE OF
TRANSMISSION OR EMAIL, IF SUCH NOTICE OR COMMUNICATION IS DELIVERED VIA
FACSIMILE AT THE FACSIMILE NUMBER SET FORTH ON THE SIGNATURE PAGES ATTACHED
HERETO OR BY EMAIL TO THE EMAIL ADDRESS SET FORTH ON THE SIGNATURE
PAGES ATTACHED HERETO ON A DAY THAT IS NOT A BUSINESS DAY OR LATER THAN
6:30 P.M. (NEW YORK CITY TIME) ON ANY BUSINESS DAY, (C) THE SECOND BUSINESS DAY
FOLLOWING THE DATE OF MAILING, IF SENT BY U.S. NATIONALLY RECOGNIZED OVERNIGHT
COURIER SERVICE, OR (D) UPON ACTUAL RECEIPT BY THE PARTY TO WHOM SUCH NOTICE IS
REQUIRED TO BE GIVEN.  THE ADDRESS FOR SUCH NOTICES AND COMMUNICATIONS SHALL BE
AS SET FORTH ON THE SIGNATURE PAGES ATTACHED HERETO.  ANY NOTICE, REQUEST OR
OTHER DOCUMENT REQUIRED OR PERMITTED TO BE GIVEN OR DELIVERED TO THE HOLDER BY
THE COMPANY SHALL BE DELIVERED IN ACCORDANCE WITH THIS SECTION 16(D); PROVIDED
UPON ANY PERMITTED ASSIGNMENT OF THIS WARRANT, THE ASSIGNEE SHALL PROMPTLY
PROVIDE THE COMPANY WITH ITS CONTACT INFORMATION.


 


(E)  LIMITATION OF LIABILITY.  NO PROVISION HEREOF, IN THE ABSENCE OF ANY
AFFIRMATIVE ACTION BY HOLDER TO EXERCISE THIS WARRANT OR PURCHASE WARRANT
SHARES, AND NO ENUMERATION HEREIN OF THE RIGHTS OR PRIVILEGES OF HOLDER, SHALL
GIVE RISE TO ANY LIABILITY OF HOLDER FOR THE PURCHASE PRICE OF ANY COMMON STOCK
OR AS A STOCKHOLDER OF THE COMPANY, WHETHER SUCH LIABILITY IS ASSERTED BY THE
COMPANY OR BY CREDITORS OF THE COMPANY.


 


(F)  REMEDIES.  HOLDER, IN ADDITION TO BEING ENTITLED TO EXERCISE ALL RIGHTS
GRANTED BY LAW, INCLUDING RECOVERY OF DAMAGES, WILL BE ENTITLED TO SPECIFIC
PERFORMANCE OF ITS RIGHTS UNDER THIS WARRANT.  THE COMPANY AGREES THAT MONETARY
DAMAGES WOULD NOT BE ADEQUATE COMPENSATION FOR ANY LOSS INCURRED BY REASON OF A
BREACH BY IT OF THE PROVISIONS OF THIS WARRANT AND HEREBY AGREES TO WAIVE THE
DEFENSE IN ANY ACTION FOR SPECIFIC PERFORMANCE THAT A REMEDY AT LAW WOULD BE
ADEQUATE.


 


(G)  SUCCESSORS AND ASSIGNS.  SUBJECT TO APPLICABLE SECURITIES LAWS, THIS
WARRANT AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY SHALL INURE TO THE
BENEFIT OF AND BE BINDING UPON THE SUCCESSORS OF THE COMPANY AND THE SUCCESSORS
AND PERMITTED ASSIGNS OF HOLDER.  THE PROVISIONS OF THIS WARRANT ARE INTENDED TO
BE FOR THE BENEFIT OF ALL HOLDERS FROM TIME TO TIME OF THIS WARRANT AND SHALL BE
ENFORCEABLE BY ANY SUCH HOLDER OR HOLDER OF WARRANT SHARES.


 


(H)  AMENDMENT AND WAIVER.  THIS WARRANT MAY BE MODIFIED OR AMENDED OR THE
PROVISIONS HEREOF WAIVED WITH THE WRITTEN CONSENT OF THE COMPANY AND THE HOLDER.


 


(I)  SEVERABILITY.  WHEREVER POSSIBLE, EACH PROVISION OF THIS WARRANT SHALL BE
INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER APPLICABLE LAW,
BUT IF ANY PROVISION OF THIS WARRANT SHALL BE PROHIBITED BY OR INVALID UNDER
APPLICABLE LAW, SUCH PROVISION SHALL BE INEFFECTIVE TO THE EXTENT OF SUCH
PROHIBITION OR INVALIDITY, WITHOUT INVALIDATING THE REMAINDER OF SUCH PROVISIONS
OR THE REMAINING PROVISIONS OF THIS WARRANT.


 


(J)  HEADINGS.  THE HEADINGS USED IN THIS WARRANT ARE FOR THE CONVENIENCE OF
REFERENCE ONLY AND SHALL NOT, FOR ANY PURPOSE, BE DEEMED A PART OF THIS WARRANT.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized.

 

 

Dated:

 

 

 

 

 

 

 

 

CLARIENT, INC.

 

 

 

By:

 

 

 

Name: James Agnello

 

 

Title: Senior Vice President and Chief Financial

 

 

Officer

 

 

 

Notice Address:

 

31 Columbia

 

Aliso Viejo, CA 92656

 

Facsimile: 949-425-5863

 

Email: randrews@clarientinc.com

 

ACCEPTED AND AGREED

 

SAFEGUARD DELAWARE, INC.

 

By:

 

 

 

Name: Brian J. Sisko

 

Title: Vice President

 

Notice Address:

 

 

 

800 The Safeguard Building

 

435 Devon Park Drive

 

Wayne, PA 19087

 

Facsimile: 610-482-9105

 

Email: bsisko@safeguard.com

 

 

Signature Page to Warrant

 

--------------------------------------------------------------------------------


 

NOTICE OF EXERCISE

 

To:                              Clarient, Inc.

 

(1) The undersigned hereby elects to purchase                  Warrant Shares of
Clarient, Inc. pursuant to the terms of the attached Warrant (only if exercised
in full), and tenders herewith payment of the exercise price in full, together
with all applicable transfer taxes, if any.

 

                                                (2) Payment shall take the form
of (check applicable box):

 

o            in lawful money of the United States; or

 

o            the cancellation of such number of Warrant Shares as is necessary,
in accordance with the formula set forth in subsection 3(d), to exercise this
Warrant with respect to the maximum number of Warrant Shares purchasable
pursuant to the cashless exercise procedure set forth in subsection 3(d).

 

(3) Please issue a certificate or certificates representing said Warrant Shares
in the name of the undersigned or in such other name as is specified below:

 

The Warrant Shares shall be delivered to the following:

 

 

 

 

 

(4) Accredited Investor. The undersigned is an “accredited investor” as defined
in Regulation D promulgated under the Securities Act of 1933, as amended.

 

 

By:

 

 

 

 

 

Name:

 

 

Title:

 

 

Dated:

 

 

--------------------------------------------------------------------------------


 

ASSIGNMENT FORM

 

(To assign the foregoing warrant, execute this form and supply required
information.  Do not use this form to exercise the warrant.)

 

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to

                                          whose address
is                              

 

Dated:                            ,

 

Holder’s Signature:

By:

 

 

 

 

Holder’s Address:

 

 

 

 

 

Signature Guaranteed:

 

 

 

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company. Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.

 

--------------------------------------------------------------------------------